                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF OKLAHOMA

 SHARON BERDAHL,

                 Plaintiff,

 v.                                               Case No. CIV-18-89-RAW-SPS

 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

                 Defendant.



              ORDER REMANDING CASE FOR FURTHER PROCEEDINGS

         On September 3, 2019, the United States Magistrate Judge entered a Report and

Recommendation, recommending that the above-styled case be reversed and remanded for

further proceedings [Docket No. 15].      The Magistrate Judge found that the decision of the

Commissioner is not supported by substantial evidence and the correct legal standards were not

applied.   The time for objection has passed, and no objection has been filed.

         Upon full consideration of the record and the issues herein, this court finds that the

Magistrate Judge’s recommendation to reverse the ALJ’s decision and remand this action for

further proceedings is well supported.    Accordingly, the Report and Recommendation of the

United States Magistrate Judge is hereby affirmed and adopted as this court’s Findings and

Order.

         IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

hereby REVERSED and this case is hereby REMANDED pursuant to the fourth sentence of 42

U.S.C. § 405(g) for further administrative proceedings.
IT IS SO ORDERED this 24th day of September, 2019.




                              _______________________________________
                              HONORABLE RONALD A. WHITE
                              UNITED STATES DISTRICT JUDGE
                              EASTERN DISTRICT OF OKLAHOMA
